**** FIRE DEPARTMENT DUTY WEEK *** A "DUTY WEEK" HAS ESSENTIALLY THE IDENTICAL MEANING OF "WORK WEEK", THE LAW NOT CREATING ANY DISTINCTION THERETO.  TITLE 11 O.S. 1961 337 [11-337], PROVIDES SPECIFIC RESTRICTIONS AS TO A "WORK" OR "DUTY" SHIFT, FOR MUNICIPAL FIRE DEPARTMENTS OF CITIES WITH A POPULATION OF TEN THOUSAND OR MORE, 61 O.S. 1961 3 [61-3], PERMITTING A PERIOD IN EXCESS OF EIGHT (8) HOURS FOR MUNICIPAL EMPLOYEES WHO WORK FOR THE PROTECTION OF PROPERTY OR HUMAN LIFE.  ACCORDINGLY, ANY SUCH STATUTORY TIME-PERIOD LIMITATION WOULD ENCOMPASS ONLY "ORDINARY AND USUAL DUTIES" AND ANY TIME IN EXCESS THERETO WOULD CONSTITUTE "OVERTIME", THE RIGHT TO "OVERTIME" BEING SOLELY DEPENDENT UPON THE TERMS OF THE STATUTE GOVERNING THE PAY OF FIREMEN.  THEREFORE, MUNICIPALITIES OF LESS THAN TEN THOUSAND POPULATION SHOULD FOLLOW THE SPIRIT OF SECTION 337 IN THE ENACTING OF LOCAL DEPARTMENTS AND ANY TIME IN EXCESS THERETO WOULD CONSTITUTE "OVERTIME". CITE; 40 O.S. 1968 Supp., 197.1 [40-197.1]; 40 O.S. 1968 Supp., 197.1-197.5 [40-197.1] — [40-197.5]; 40 O.S. 1970 Supp., 197.11 [40-197.11]; 11 O.S. 1961 340 [11-340]. (LARRY L. FRENCH)